This cause having been submitted to the Court on the motion of counsel for Relator for the discharge of the Relator from the custody of the Respondent notwithstanding the answer filed by the Respondent herein, and same having been duly considered, it is ordered by the Court that the said motion for the discharge of the Relator be and the same is hereby denied on authority of the opinion and judgment in the case of Griswold vs. State, 77 Fla. 505, 82 So. 44, and State ex rel. Gayle vs. Dowling, 91 Fla. 236, 107 So. 267, and that the Relator be remanded to the custody of the Respondent.
BUFORD, C.J., AND WHITFIELD, TERRELL AND BROWN, J.J., concur.